Citation Nr: 0635140	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of service-connected chronic obstructive 
pulmonary disease (COPD), evaluated as 60 percent disabling 
from October 31, 1996.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and October 1998 rating 
decisions of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2002, the 
veteran moved from New York to Colorado and his claims file 
was transferred to the appropriate RO.  In May 2004, the 
veteran testified at a hearing before the undersigned at the 
Denver, Colorado RO.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC in October 2004.  At that time, the Board 
issued a separate, final decision regarding the issues of 
entitlement to increased ratings for seizure disorder, left 
knee disorder and right knee disorder.  See 38 C.F.R. 
§ 20.1100 (2006).  


FINDINGS OF FACT

1.  Since October 31, 1996, the veteran's service-connected 
COPD has been manifested by exertional shortness of breath; 
however, his forced expiratory volume in one second (FEV-1) 
findings are consistently greater than 40 percent predicted, 
his FEV-1\forced vital capacity (FVC) findings are 
consistently greater than 40 percent and his 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) findings are consistently 
greater than 40 percent predicted; there is no evidence of 
maximum oxygen consumption of 15 to 20 ml/kg/min, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure, or 
that he requires outpatient oxygen therapy.

2.  The veteran's service-connected disabilities are COPD 
(currently rated 60 percent disabling), seizure disorder (10 
percent), left knee pain (0 percent) and right knee pain (0 
percent).  The combined disability rating is 60 percent. 

3.  The medical evidence does not demonstrate that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since October 31, 1996, the criteria for a rating in 
excess of 60 percent for COPD are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6603 (2006).

2.  The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decisions in July 1997 (increased rating) 
and October 1998 (TDIU).  But this was both a practical and 
legal impossibility because the VCAA was not enacted until 
later - in November 2000.  And in Pelegrini II, the Court 
clarified that in this type situation VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew, as if the initial decision was not made.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying notice such that he is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claims and sent the 
veteran supplemental statements of the case (SSOCs) in May 
2003, March 2004 and October 2005, following the VCAA notice 
compliance actions in July 2003 and November 2004.  The 
November 2004 letter was sent as a direct result of the 
Board's October 2004 remand - which, in part, was to 
specifically ensure VCAA compliance.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notices.  His 
representative submitted written argument on his behalf in 
August 2006.  Therefore, there is no prejudice to him because 
his claims were readjudicated by the RO after appropriate 
VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the November 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for an increased rating and TDIU, but 
he was not provided notice of the type of evidence necessary 
to establish effective dates for the claims on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claims for an increased 
rating and TDIU, any questions about the appropriate 
effective dates to be assigned are rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As noted in the Introduction, he 
testified in support of his claims in May 2004.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Evaluation of service-connected COPD, evaluated as 60 percent 
disabling from October 31, 1996.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

The veteran's COPD is evaluated as 60 percent disabling under 
DC 6603 for pulmonary emphysema.  Under this code, a 60 
percent rating is granted when FEV-1 is between 40 and 55 
percent of what was predicted; when FEV-1/FVC is between 40 
and 55 percent of what was predicted; when DLCO (SB) is 
between 40 and 55 percent of what was predicted; or when 
maximum oxygen consumption is between 15 and 20 ml/kg/min 
(with cardio respiratory limit).  38 C.F.R. § 4.97, DC 6603 
(2006).  

A 100 percent rating is granted when FEV-1 less than 40 
percent of predicted value; when FEV-1/FVC less than 40 
percent; when DLCO is less than 40-percent predicted; when 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); when 
cor pulmonale (right heart failure) occurs; when right 
ventricular hypertrophy occurs; when pulmonary hypertension 
(shown by Echo or cardiac catheterization) is shown; when 
episode(s) of acute respiratory failure are seen; or when a 
veteran requires outpatient oxygen therapy.  Id.

Analysis

Upon review of the record in this case, the preponderance of 
the evidence is against any finding that the veteran has 
impairment attributable to his COPD that would warrant any 
higher rating for this condition.  The veteran's PFT results 
of December 1996 and February 2005 do not fall within the 
range required for a 100 percent evaluation for his COPD.  
The December 1996 PFT results (post-bronchodilator) were as 
follows: FEV-1 was 48.5 percent predicted; FEV-1/FVC was 55 
percent; and DLCO-SB was 109.3 percent predicted.  The 
February 2005 PFT results (post-bronchodilator) were as 
follows: FEV-1 was 51 percent predicted; FEV-1/FVC was 64 
percent; and DLCO-SB was 100 percent predicted.  As noted 
above, a 100 percent rating is assigned when FEV-1 or DLCO-SB 
is less than 40 percent predicted or when FEV-1/FVC is less 
than 40 percent.  The 1996 and 2005 PFT results are clearly 
higher than this.  

In addition, there is no indication that the veteran has cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, requires oxygen therapy, or has had episodes of 
acute respiratory failure, due to his COPD.  At the time of 
the January 1997 VA examination, the veteran reported having 
dyspnea on exertion, but admitted that he smoked one pack of 
cigarettes a day.  Examination revealed inspiratory and 
expiratory wheezes bilaterally in the lung fields.  A chest 
x-ray revealed mild COPD.  An August 1998 VA examination 
noted that the veteran continued to smoke.  Physical 
examination revealed normal diaphragmatic excursion, good air 
entry, prolonged expiration and sibilant rales on the right 
side of his chest on expiration.  No wheezes were noted.  A 
December 2002 VA examination revealed normal findings, except 
for very slightly diminished breath sounds, on clinical 
evaluation of the lungs and heart.  A chest x-ray revealed no 
cardiopulmonary disease and noted that pulmonary vasculature 
was within normal limits.  

On the most recent VA examination in February 2005, the 
veteran reported that he had not had congestive heart failure 
or required supplemental oxygen.  A long-standing smoking 
history - 35 years, 1-4 packs per day - was noted.  Physical 
examination revealed somewhat diminished breath sounds 
bilaterally and a few diffuse inspiratory wheezes in the 
upper airway.  An echocardiogram revealed a normal overall 
heart size, no evidence of cor pulmonale with normal right 
atrium and right ventricle size.  The examiner was unable to 
determine the presence or absence of pulmonary artery 
hypertension "due to inadequate tricuspid regurgitation 
jet" but stated that the normal size of the right atrium and 
right ventricle would argue against any significant pulmonary 
hypertension.  The examiner concluded that the veteran did 
not require supplemental oxygen and that there was no 
evidence showing episodes of acute respiratory failure.  

The above evidence does not show that the veteran has 
symptoms attributable to COPD that equal or more nearly 
approximate the criteria for a 100 percent rating under DC 
6603.  This is true throughout the period of time during 
which the veteran's claim has been pending.  Fenderson, 
supra.

The Board is mindful of the veteran's hearing testimony 
regarding his COPD symptomatology, however, the objective 
clinical evidence does not show any of the criteria required 
for a 100-percent rating.  

For these reasons and bases, the veteran's claim for a rating 
higher than 60 percent for COPD must be denied because the 
preponderance of the evidence is against his claim.  Hence, 
there is no reasonable doubt to resolve in his favor.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to TDIU.

Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2006).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321 (2006).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Analysis

The veteran is service-connected for the following 
disabilities: COPD, evaluated as 60 percent disabling; 
seizure disorder, evaluated as 10 percent disabling; left 
knee pain, evaluated as 0 percent disabling; and right knee 
pain, evaluated as 0 percent disabling.  The combined 
disability rating is 60 percent.  The veteran's evaluation 
does not meet the criteria because although his COPD is rated 
higher than 40 percent his combined rating is less than 70 
percent.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b). 
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the service-connected disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to the veteran's TDIU claim (VA Form 21-8940) filed 
in August 1997, he last worked full-time in May 1996, when he 
became too disabled to work.  He noted that his last job was 
as a shipping clerk and that he was terminated because he had 
a seizure on the job.  He noted that he had completed four 
years of high school.

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's service-connected disabilities, 
when considered in association with his occupational 
background, render him unable to secure or follow a 
substantially gainful occupation.  The August 1998 VA 
examiner concluded that although the veteran's service-
connected respiratory condition limited the heavy type of 
work he had done in the past his current state would not 
preclude employment in a less strenuous occupation.  A 
December 2002 VA psychiatric examiner found that the veteran 
was fully employable and noted that he anticipated being 
employed in gunsmithing in the near future.  A December 2002 
VA medical examiner similarly concluded that the veteran's 
service-connected disabilities of COPD, seizure disorder and 
bilateral knee strain did not preclude sedentary employment 
and some types of active employment.  The examiner 
acknowledged that the veteran would have difficulty with 
prolonged walking and with going up and down stairs, but that 
he could participate in other types of active employment 
where these activities were limited.  These opinions clearly 
do not show that the veteran's service-connected disabilities 
are of such severity as to preclude him from securing or 
following substantially gainful employment.  The examiners 
are in agreement that the veteran's service-connected 
disabilities, while limiting, do not preclude sedentary or 
some types of active employment.  

The only evidence of record which appears on its face 
somewhat beneficial to the veteran is the opinion of the 
February 2005 VA examiner.  However, upon closer inspection 
the Board finds that this opinion too is against the 
veteran's claim.  Regarding the veteran's employability, the 
VA examiner stated the following: 

The veteran has moderately severe to 
severe COPD.  While his condition would 
likely improve if he were able to stop 
smoking and were on an appropriate 
medical treatment regimen, currently he 
would not be able to do any work that 
would bring him in contact with dusty or 
smoky environments.  Working as a cook 
would be difficult or impossible due to 
smoke and heat.  [H]e would be unable to 
climb stairs, hills or ladders and would 
need frequent breaks if he had any 
position requiring significant walking.  
Sedentary employment in a smoke- and 
dust-free environment might be possible, 
but realistically gainful employment is 
unlikely at this time.  

The Board notes that while the VA examiner considered the 
veteran's COPD to be moderately severe to severe, it is clear 
from his statement that he attributes the veteran's current 
unemployability on his cigarette smoking and not being on an 
appropriate medical treatment regimen as opposed to his 
service-connected COPD.  The examiner noted that the 
veteran's condition would likely improve if he stopped 
smoking and got on a proper treatment regimen.  The Board has 
no reason to believe that the veteran would not be able to 
perform sedentary work if he were to follow the examiner's 
suggestions.  The Board notes that to the extent that COPD 
limits the veteran's employability, such limitation is 
contemplated and being compensated by the 60 percent 
disability rating currently assigned for his condition.

In light of the above evidence, the Board does not find that 
the veteran's service-connected disabilities, either alone or 
in concert, cause him any unusual or exceptional problems, 
nor have they had any significant impact on his ability to 
obtain or maintain substantially gainful employment.  In sum, 
this case presents no unusual or exceptional circumstances 
which would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra- schedular consideration.


ORDER

For the period from October 31, 1996, a rating in excess of 
60 percent for COPD is denied.  

Entitlement to TDIU is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


